Hall, Justice.
[Pope filed his bill against the mayor, etc., of Savannah to enjoin them from putting into execution an ordinance which prohibited the erection of obstructions on the streets and sidewalks of the city, and provided penalties for its violation, and that the obstructions should be removed. The bill alleged that complainant had a right to erect certain shelving in front of his place of business, under another ordinance which, it was claimed, modified the former ? that he had been arrested, tried before the police court' *366and fined; that he had carried the case to the superior court by certiorari; that the mayor, etc., were threatening to have him arrested and fined for every day the shelves were allowed to remain, and also that they would instruct the marshal to remove them. Insolvency of the city was alleged, and injunction prayed to prevent the defendants <;from interfering with your orator in carrying on his business, . . . from removing the said obstructions so erected, as aforesaid, or in any manner interfering with your orator in and about the premises.”
The hearing'was had on the bill, answer and affidavits, and the injunction was refused. Complainant excepted.]